Exhibit 99.8 Sandspring Resources Ltd. (An exploration stage entity) Interim Consolidated Financial Statements Expressed in Canadian Dollars For the Three and Nine Months Ended September 30, 2010 (Unaudited) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying unaudited interim consolidated financial statements of Sandspring Resources Ltd. (an exploration stage entity) were prepared by management in accordance with Canadian generally accepted accounting principles.Management acknowledges responsibility for the preparation of the unaudited interim consolidated financial statements, including responsibility for significant accounting judgments and estimates and the choice of accounting principles and methods that are appropriate to the Company’s circumstances. Management has established processes, which are in place to provide them sufficient knowledge to support management representations that they have exercised reasonable diligence that (i) the unaudited interim consolidated financial statements do not contain any untrue statements of material fact or omit to state a material fact required to be stated or that is necessary to make a statement not misleading in light of the circumstances under which it is made, as of the date of and for the periods presented by the unaudited interim consolidated financial statements and (ii) the unaudited interim consolidated financial statements fairly present in all material respects the financial condition, results of operations and cash flows of the Company, as of the date of and for the periods presented by the unaudited interim consolidated financial statements. The Board of Directors is responsible for reviewing and approving the unaudited interim consolidated financial statements together with other financial information of the Company and for ensuring that management fulfills its financial reporting responsibilities.An Audit Committee assists the Board of Directors in fulfilling this responsibility.The Audit Committee meets with management to review the financial reporting process and the unaudited interim consolidated financial statements together with other financial information of the Company.The Audit Committee reports its finding to the Board of Directors for its consideration in approving the unaudited interim consolidated financial statements together with other financial information of the Company for issuance to the shareholders. Management recognizes its responsibility for conducting the Company’s affairs in compliance with established financial standards, and applicable laws and regulations, and for maintaining proper standards of conduct for its activities. /s/ Rich Munson /s/ Scott Issel Chief Executive Officer Chief Financial Officer Toronto, Canada November 29, 2010 1 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3) (a), if an auditor has not performed a review of the interim financial statements they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 2 SANDSPRING RESOURCES LTD. (An Exploration Stage Entity) INTERIM CONSOLIDATED BALANCE SHEETS (Unaudited) (Expressed in Canadian Dollars) 9/30/2010 12/31/2009 ASSETS Notes $ $ Current Cash and cash equivalents Prepaid expenses Equipment 5 Mineral interests 6 LIABILITIES Current liabilities Accounts payable and accrued liabilities Note payable 7 - Future tax liabilities SHAREHOLDERS' EQUITY Common Shares 8 Warrants 9 Stock Options 10 Deficit ) ) Going concern - Note 1 Subsequent events - Note 13 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 3 SANDSPRING RESOURCES LTD. INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (Unaudited) (Expressed in Canadian Dollars) Three Months Ended September 30, Nine Months Ended September 30, $ Expenditures Acquisition fees - - - Administrative - - Consulting - - Depreciation - - Foreign exchange loss - - Other - - Professional fees Salaries and other benefits - - Shareholder information - - Stock based compensation - - Transaction costs - - Transfer, listing and filing fees - - - Travel - Other Interest income - - Net loss and comprehensive loss for the period ) Deficit, beginning of period ) Deficit, end of period ) Loss per share Basic ) Diluted ) Weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 SANDSPRING RESOURCES LTD. INTERIM CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (Expressed in Canadian Dollars) Common Shares Warrants Stock Options Deficit Total Balance, December 31, 2008 $ $
